900 F.2d 254Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert H. PAYNE, Petitioner.
No. 89-8117.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 14, 1990.

On Petition for Writ of Mandamus.  Solomon Blatt, Jr., District Judge.  (C/A No. 89-2079-3-8K).
Robert H. Payne, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert H. Payne petitions this Court for a writ of mandamus directing the district court to rule on the petition for habeas corpus pursuant to 28 U.S.C. Sec. 2254 which he filed in August 1989.  Our review of proceedings conducted by the district court does not disclose any delay in the handling of Payne's habeas corpus petition.  Accordingly, we deny leave to proceed in forma pauperis and deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED